Exhibit 10.1

FIRST AMENDMENT TO RESEARCH AND DISTRIBUTION AGREEMENT

This FIRST AMENDMENT TO RESEARCH AND DISTRIBUTION AGREEMENT is dated as of
January 26, 2013 is by and between Delcath Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, U.S.A. and
having offices at 810 Seventh Avenue, 35th Floor, New York, New York 10019,
U.S.A. (“Delcath”) and CHI-FU Trading Co., Ltd., a corporation organized and
existing under the laws of Taiwan, and having offices at 69, Lane 77, Xin Ai
Road, 7th Floor, Neihu District, Taipei, Taiwan 114 (“Distributor”).

RECITALS

WHEREAS, Delcath and Distributor entered into a Research and Distribution
Agreement dated February 9, 2010 (the “Agreement”); and

WHEREAS, the parties now desire to amend the Agreement.

TERMS

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Delcath and Distributor agree as follows:

 

  1. All references to “the Delcath Percutaneous Hepatic Perfusion System™” are
hereby changed to “the Delcath Hepatic CHEMOSAT® Delivery System.”

 

  2. All references to the “PHP System” are hereby changed to the “CHEMOSAT
System.”

Amendment to Section 1

 

  3. Section 1 (I) “PHP System” is hereby deleted in its entirety and replaced
by the following: “CHEMOSAT System” shall mean the Delcath Hepatic CHEMOSAT
Delivery System to deliver and filter melphalan hydrochloride.”

 

  4. In Section 1(e) the phrase “United States” is hereby added before the word
“FDA.”

Amendment to Section 2

 

  5. The following language is added to the first paragraph of Section 2 as a
new second sentence: “The first clinical study of the CHEMOSAT System will focus
on HCC (as defined in Section 2 (d) below) (“Initial Study”).”

 

  6. The following language is added to the end of section 2(c): “Delcath has
the right, but not the obligation, to perform in person visits to each site
selected by Distributor for inclusion in the Research, and shall have the right
to disqualify such sites or to require modifications to such sites.”

 

Chi-Fu Amendment   1  



--------------------------------------------------------------------------------

  7. Section 2(d) is hereby deleted in its entirety and is replaced by the
following:

“The Research will be conducted in accordance with clinical protocol(s) which
will be created by Delcath. The initial clinical protocol will focus on
hepatocellular carcinoma (“HCC,” also known as malignant hepatoma) and will be
sent by Delcath to Distributor within thirty (30) days of the Effective Date of
the First Amendment to Research and Distribution Agreement (the “Initial
Protocol”). Delcath will seek FDA approval of the clinical protocol(s), if such
approval is necessary in Delcath’s sole discretion. The Research will be
conducted in accordance with the following: (a) all Applicable Laws, rules and
regulations, including but not limited to statutes and regulations pertaining to
the protection of human subjects in medical research in the Territory; and
(b) all standards applicable in the United States for the conduct of medical
research involving human subjects. Delcath shall have the right, but not the
obligation, to retain scientific advisors to review the results of the Research
to determine, amongst other things, whether the results are clinically
adequate.”

 

  8. In Section 2 (g) the word “Research” is hereby deleted and replaced with
“Initial Study.”

Amendment to Section 3

 

  9. The following language is hereby deleted from section 3(b): “Promptly after
Delcath’s receipt of FDA Approval.” The following language is hereby added to
the end of section 3(b): “Delcath also agrees to provide to Distributor within
thirty (30) days of Distributor’s written request, copies of any documentation
in Delcath’s possession which is reasonably required by Distributor for its
application to the Taiwan FDA for approval, notwithstanding whether Delcath has
yet received FDA approval.” In addition, the sentence “Distributor is expected
to obtain Taiwan FDA Approval within twenty four (24) months of Delcath’s
receipt of FDA Approval” is hereby deleted and is replaced with the following:
“Distributor is expected to obtain Taiwan FDA Approval within thirty six
(36) months of Delcath’s receipt of CE Mark approval of its Generation 2,
high-efficiency melphalan filter system.”

 

  10. The phrase “FDA Approval” is hereby deleted from section 3(d) following
the phrase “within twenty four (24) months of Delcath’s receipt of.” The
following language is hereby inserted in its place: “CE Mark approval of its
Generation 2, high-efficiency melphalan filter system.”

 

Chi-Fu Amendment   2  



--------------------------------------------------------------------------------

  11. Section 3(h) is hereby deleted in its entirety and is hereby replaced with
the following:

“All clinical and other test protocols for the CHEMOSAT System shall be subject
to prior written approval by Delcath before testing is undertaken; on an annual
basis, Distributor shall provide Delcath with requested data and information
from such tests with a cut-off date no more than sixty (60) days prior to the
anniversary date of the first use by Distributor of the CHEMOSAT System in the
Territory. The report shall be submitted to Delcath no more than thirty
(30) days after the anniversary date of the first use by Distributor of the
CHEMOSAT System in the Territory.”

 

  12. The following language is hereby added to the end of section 3(i):
“Delcath shall have the right to review these data documents at any of the
clinical sites involved in the Research.”

Amendment to Section 4

 

  13. A new Section 4(d)(vii) is hereby added as follows: “attend and provide
support for the CHEMOSAT System at appropriate medical trade shows and
congresses each year in the Territory at Distributor’s sole expense and as
agreed upon by Delcath and the Distributor, including, without limitation,
relevant national and international medical trade shows and congresses with a
suitable booth displaying the CHEMOSAT System; and”

 

  14. A new Section 4(e) is hereby added as follows: “In case Delcath has reason
to believe that CHEMOSAT Systems are actively resold it may require Delcath’s
independent accountant to verify the administration of the Distributor in this
respect and to report to Delcath. The Distributor shall fully cooperate to
provide the information requested by the independent accountant;”

 

  15. A new section 4(f) is hereby added as follows:

“Prior to any CHEMOSAT System being shipped by Distributor to an end-user
customer, each end-user customer in the Territory must successfully complete a
training course including didactic training and either proctoring by a certified
proctor team or by a certified preceptorship team. The certified training course
must be approved by Delcath and comply with all Applicable Laws and Government
Approvals. Distributor understands and agrees that each end-user must

 

Chi-Fu Amendment   3  



--------------------------------------------------------------------------------

successfully complete the training course and be certified by the proctor or
preceptorship team in order to purchase, receive and use the CHEMOSAT System,
except that Distributor may ship initial training CHEMOSAT Systems to the end
user customer for the sole purpose of initial training (and identify the
CHEMOSAT System and advise the end user customer accordingly).”

 

  16. A new Section 4(g) is hereby added as follows: “Delcath will provide the
process for training and certifying end user customers to Distributor as may be
amended from time to time by Delcath in its sole and absolute discretion.
Distributor shall comply with this process at all times.”

 

  17. A new Section 4(h) is hereby added as follows:

“Distributor may appoint dealers, sub-distributors, agents or sub-contractors
(“collectively, the Agents”) to support the distribution of the CHEMOSAT Systems
in the Territory, provided, that Distributor shall ensure that each such Agent
complies with the terms and conditions of this Agreement and further provided,
that Distributor shall be responsible for any and all actions or inactions of
each Agent it so appoints and shall indemnify, defend and hold, Delcath and its
officers, directors and employees, harmless from and against any and all claims,
actions, suits or loss arising out of or related to the actions or inactions of
any Agent. Prior to Distributor appointing any Agent, it shall provide written
notice to Delcath at least ten (10) days in advance of such appointment and
provide the complete name and address and sufficient detail of the proposed
scope of services to be provided by each Agent. If Delcath requests a change of
Agent, either before or after an appointment, then Distributor will use its
reasonable efforts to change such Agent, if reasonably practical.”

Amendment to Section 5

 

  18. The following language is added to the end of section 5(a): “for services
rendered related to the development of a high efficiency CHEMOSAT System capable
of receiving the CE Mark.”

 

  19. The following language is hereby deleted from section 5(b): “Delcath’s
receipt of CE Approval of the PHP System.” The following language is added in
its place: “enrollment by Distributor of the first patient in a Taiwan FDA
approved Initial Study.” The following language is also added to the end of
section 5(b): “for services rendered in preparation of said clinical study,
including but not limited to protocol development, physician training and site
evaluation.”

 

Chi-Fu Amendment   4  



--------------------------------------------------------------------------------

  20. The following language is hereby deleted from section 5(c): “Within thirty
(30) days of Delcath’s receipt of FDA Approval.” The following language is
hereby added in its place: “Within thirty (30) days of the earlier of:
(a) Delcath’s receipt of FDA Approval of the CHEMOSAT System; or (b) either
party’s receipt of Taiwan FDA Approval of the CHEMOSAT System.” The following
language is also added to the end of section 5(c): “so long as there has been at
least one (1) subject enrolled by Distributor in a Taiwan FDA approved Initial
Study for use of the CHEMOSAT System, provided, that if one subject has not been
enrolled at the time of receipt of FDA or Taiwan FDA Approval, the milestone
payment as set forth in this Section 5 (c) shall be made within thirty (30) days
of the first subject enrolled in the Initial Study.”

Amendment to Section 7

 

  21. Section 7(c) is hereby deleted in its entirety and is replaced by the
following: “The Singapore Option may be exercised by providing written notice to
Delcath, no later than ninety (90) days after receipt of regulatory approval in
Singapore.”

Amendment to Section 8

 

  22. The following language is hereby deleted from Section 8: “the Effective
Date of this Agreement.” The following language is inserted in its place: “the
receipt of Taiwan FDA Approval of the use of the CHEMOSAT System.”

Amendment to Section 9

 

  23. The following language is hereby deleted from Section 9: “the Effective
Date of this Agreement.” The following language is inserted in its place: “the
receipt of Taiwan FDA Approval of the use of CHEMOSAT System.”

Amendment to Section 10

 

  24. A new Section 10(f) is hereby added as follows: “Delcath will endeavour to
meet the requested delivery date but Distributor acknowledges that Delcath
cannot guarantee delivery dates for any CHEMOSAT Systems, and Distributor agrees
that failure to meet any delivery date shall not constitute a breach of this
Agreement or any accepted order.”

 

Chi-Fu Amendment   5  



--------------------------------------------------------------------------------

Amendment to Section 18

 

  25. A new Section 18(i) is hereby added as follows:

“Distributor hereby represents, warrants and covenants to Delcath that (a) it
has and will comply with the United States’ Foreign Corrupt Practices Act, as
amended, and (b) neither it, nor any of its agents has, and covenants and agrees
that neither it, nor any of its agents will, in connection with the transactions
contemplated by this Agreement or in connection with any other business
transactions involving Delcath, make, offer to make or promise to make any
payment or transfer anything of value, directly or indirectly: (i) to any
Foreign Official (as defined below) or to an intermediary for payment to any
Foreign Official; (ii) to any political party; (iii) to any officer, director or
employee, of any actual or potential customer of Distributor; (iv) to any
officer, director or employee of Delcath or any of its affiliates; or (v) to any
other person or entity, if such payment or transfer would violate the laws of
the country in which the transfer is made or the laws of the United States,
including without limitation the Foreign Corrupt Practices Act, as amended. It
is the intent of the parties that no payments or transfers of value shall be
made which have the purpose or effect of public commercial bribery, acceptance
or acquiescence in extortion, kickbacks or other unlawful or improper means of
obtaining business. This Section 18(i) shall not, however, prohibit normal and
customary business entertainment or the giving of business mementos of nominal
value in connection with Distributor’s performance under the Agreement.
Distributor also hereby represents, warrants and covenants to Delcath that
neither it, nor any of its agents, nor any of their owners, officers, directors,
or employees, is a Foreign Official. For purposes of this Agreement, the term
“Foreign Official” shall include: (i) any officer or employee of the government
of any foreign (i.e., non-U.S.) nation or any federal, regional or local
department, agency, state-owned enterprise or corporation or other
instrumentality thereof; (ii) any employee or official of a public international
organizational (iii) any person acting in an official capacity for or on behalf
of any of such entities identified in clauses (i) or (ii); and (iv) any official
of a political party, or candidate or nominee of any political party in any
foreign (i.e., non-U.S.) nation.”

 

  26. A new Section 18(j) is hereby added as follows:

“Distributor agrees to comply with all Applicable Laws including without
limitation economic sanctions and export control laws and regulations of the
United States of America.

 

Chi-Fu Amendment   6  



--------------------------------------------------------------------------------

Without limiting the foregoing, Distributor shall not, directly or indirectly,
(i) export, re-export, or otherwise dispose of any items received in connection
with this Agreement to any person, entity, or destination, or for any use,
prohibited under Applicable Laws, without obtaining prior authorization from
Delcath, or (ii) engage in transactions with or make any payment to any
unauthorized person or entity designated in Applicable Laws. Distributor’s
breach of this provision shall constitute cause for immediate termination of
this Agreement. Distributor agrees to indemnify and hold harmless Delcath for
Distributor’s noncompliance with such laws or regulations. This provision shall
survive termination or cancellation of this Agreement.”

 

  27. A new Section 18(k) is hereby added as follows: “Distributor shall
complete and send to Delcath an Export Control and Anti-Corruption Compliance
Certificate in the form attached hereto as Exhibit A on an annual basis within
thirty (30) days of its receipt of Delcath’s written request. Delcath shall be
entitled to terminate this Agreement immediately in the event of any violation
or breach of this Section 18(k) by Distributor.”

Amendment to Section 19

 

  28. A new Section 19(e) is hereby added as follows:

“All intellectual property rights, whether existing as of the date of this
Agreement or in the future, relating to Delcath, its business, the CHEMOSAT
System and this Agreement, including, without limitation, all names, trademarks,
copyrights, patents, mask works, trade secrets, know-how, technology, data,
designs, specifications, materials, processes, computer software and related
documentation and source code and other intellectual property rights (“Delcath
Intellectual Property”), are and shall remain the exclusive property of Delcath
and nothing in this Agreement shall be deemed to transfer or grant to
Distributor a license or other right to use Delcath Intellectual Property,
except as expressly provided in this Agreement. Distributor agrees that it shall
not, either during the Term or at any time thereafter, reverse engineer or copy
the CHEMOSAT System or Delcath Intellectual Property or otherwise use or
infringe upon Delcath’s Intellectual Property. Upon the termination or
expiration of this Agreement, Distributor shall immediately discontinue all use
of all Delcath Intellectual Property. Distributor shall immediately notify
Delcath if it becomes aware of any infringement, potential infringement

 

Chi-Fu Amendment   7  



--------------------------------------------------------------------------------

or misappropriation of any Delcath Intellectual Property and shall cooperate
with Delcath in any action taken to protect or enforce any of its Delcath
Intellectual Property rights. Any intellectual property which Distributor and
any of its employees, officers, agents and directors may develop, either alone
or jointly, in the course of performing its duties under this Agreement and
which relates to the CHEMOSAT System or business of Delcath shall be the
property of Delcath and is hereby transferred and assigned to Delcath without
any additional compensation, payment or royalty. Distributor shall cooperate in
the transfer and assignment of any such intellectual property and shall execute
all documents and papers necessary to effectuate the transfer and assignment of
such intellectual property to Delcath.”

Amendment to Section 27

 

  29. Delcath’s address in section 27(b) is hereby amended to read as follows:

Delcath Systems, Inc.

Attention: Eamonn P. Hobbs

810 Seventh Avenue, 35th Floor

New York, NY 10019

Amendment to Section 30

 

  30. Section 30 is hereby amended to add sections 4(e), 4(h), 18(j) and 19(e)
to the list of sections of the Agreement surviving the expiration or termination
of the Agreement.

Amendment to Section 34

 

  31. A new Section 34 is hereby added as follows:

“Force Majeure. Any non-performance by either party (other than the payment of
money) shall be excused to the extent that performance is rendered impossible or
commercially impracticable by fire, flood, hurricane, typhoon, earthquake, war,
acts of terrorism, riots, governmental acts or orders or restrictions, strikes,
lockouts, failures of suppliers or any other reason where failure to perform is
beyond the reasonable control of, and is not caused by the acts, decisions,
negligence or willful misconduct of, the non-performing party. A party that
would be in breach of this Agreement but for the presence of this Section 34
(the “Affected Party”) shall use its best efforts to remove, remedy

 

Chi-Fu Amendment   8  



--------------------------------------------------------------------------------

or eliminate (as applicable) the condition or event that resulted in the
application of this Section 34. If the Affected Party is unable to do so within
sixty (60) days to the reasonable satisfaction of the other party, then the
other party shall be entitled to terminate this Agreement upon ten (10) business
days notice.”

Amendment to Exhibit A

 

  32. A new Exhibit A is hereby added to the Agreement in the form attached
hereto as Exhibit 1.

 

  33. Except as modified herein, the Agreement remains in full force and effect.

 

  34. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same agreement. Delivery of an executed counterpart by facsimile or by
electronic transmission shall be as effective as delivery of a manually signed
counterpart.

IN WITNESS WHEREOF, Delcath and Distributor have caused this First Amendment to
Research and Distribution Agreement to be executed by their respective
authorized representatives to be effective as of the date first written above.

 

DELCATH SYSTEMS, INC. By:   LOGO [g476179ex10_1pg01a.jpg]  

 

Name:   Agustin Gago Title:   Executive Vice President, International Operations
CHI-FU TRADING CO., LTD. By:   LOGO [g476179ex10_1pg01b.jpg]  

 

Name:   Wayne Hsu Title:   Managing Director

 

Chi-Fu Amendment   9  



--------------------------------------------------------------------------------

EXHIBIT A

EXPORT CONTROL AND ANTI-CORRUPTION COMPLIANCE CERTIFICATE

Delcath Systems, Inc. (“Delcath”) and CHI-FU Trading Co., Ltd. (“Distributor”)
entered into that certain exclusive distribution agreement dated February 9,
2010 (“Research and Distribution Agreement”).

I,                                         , the duly appointed
                                         for the Distributor do herby certify on
behalf of the Distributor, that the Distributor and each employee and agent
(i) has complied with sections 18(i), 18(j) and 18(k) of the Research and
Distribution Agreement, (ii) is not aware of any actions which are in violation
of sections 18(i), 18(j) or 18(k) and (iii) will continue to comply with the
provisions of sections 18(i), 18(j) or 18(k).

 

CHI-FU Trading Co., Ltd. By:  

 

Name:  

 

Title:  

 

Date:  

 

 

Chi-Fu Amendment   10  